Citation Nr: 0532504	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that granted service connection for PTSD and assigned 
a 30 percent evaluation, effective July 23, 2001.  


FINDING OF FACT

The veteran's service-connected PTSD from the date of the 
grant of service connection has been productive of 
occupational and social impairment with deficiencies in most 
areas, but without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent (but no higher) 
for service-connected PTSD from July 23, 2001, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran on the underlying issue 
of service connection for PTSD in a September 2001 letter, 
which was prior to the March 2002 rating decision on appeal.  
Accordingly, the requirements the Court set out in Pelegrini 
as to this issue have been satisfied.  See VAOPGPREC 8-2003. 
Although VCAA notice with respect to the veteran's increased 
rating claim for PTSD was not issued until after the March 
2002 decision, in an April 2002 letter, the Board finds that 
for the reasons below, such an error constitutes harmless 
error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2002 letter, as well as the July 2002 
statement of the case and July 2003 and August 2004 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claims, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the letters 
noted above implicitly notified the claimant of the need to 
submit any pertinent evidence in his possession.  In this 
regard, the claimant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the claimant must also 
furnish any pertinent evidence that he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the claimant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  VA outpatient records 
are on file and the appellant has been afforded the benefit 
of VA examinations during the appeal period.  In this regard, 
the veteran attended a VA examination in December 2001 and 
was subsequently scheduled to attend a VA examination in 
August 2004, but for reasons unknown he failed to report to 
this examination.  Accordingly, VA must make a decision based 
on the evidence of record.  See 38 C.F.R. § 3.655.  The 
veteran was also provided with the opportunity to attend a 
hearing, but canceled his hearing request in June 2003 due to 
health reasons.  The appellant has not indicated, and there 
is otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

II.  Background

The veteran's military service included a tour in Vietnam in 
an infantry division and his decorations include the Purple 
Heart.  

The veteran underwent a VA mental health intake evaluation in 
August 2001 for PTSD.  It is also noted that he was 
developing Huntington's Chorea since 1997.  He was reportedly 
divorced, living alone, and unemployed.  He last worked three 
months earlier as a truck driver.  Reported PTSD symptoms 
included insomnia, alcohol/drug history, difficulty with 
closeness, intrusive thoughts and nightmares of Vietnam, 
depression, anxiety and anger high and startle response.  In 
addition, the veteran reported difficulty with confinement, 
excitement (risk) seeking in past, and emotional numbness.  
He had no suicide history and no psychiatric inpatient 
hospitalizations.  He had occasional anger.  Social contacts 
included some friends in another state, his wife and son, the 
Vet Center, his brothers, and his church.  On examination the 
veteran was friendly, but tense with good social skills.  He 
was well groomed and in casual clothes.  He displayed normal 
cadence of speech and speed.  His thoughts were linear and 
psychomotor movement was within normal limits.  His mood was 
euthymic (tense), affect blunted, with good insight and 
judgment.  He had no apparent hallucinations or delusions and 
was oriented times three.  He was diagnosed as having PTSD 
and depression NOS related health and was assigned a global 
assessment of functioning score (GAF) of 50.  His medications 
included Sertraline and Trazodone.

In September 2001, the RO received a letter from Daniel W. 
McLaughlin, M.D., from a family practice facility who stated 
that he had seen the veteran for disabilities that included 
PTSD.  He enclosed his office notes dated in March 1999, 
February 2000 and June 2001.  Findings during the June 2001 
visit included flat affect, not sleeping well, no enjoyment 
in life, a dislike for going out and doing things, and 
fatigue.  

VA examination findings in December 2001 revealed that the 
veteran had good hygiene and wore clean, comfortable 
clothing.  He was oriented times four.  While sitting he was 
observed sniffing, had a facial tic, shifted constantly, and 
had sudden arm movements.  His speech was normal in rate, but 
erratic in its delivery.  His short-term and long-term memory 
were intact.  His mood was euthymic and he showed no visible 
signs of becoming upset when discussing his Vietnam 
experiences.  His form of thought was tangential, and at 
times he exhibiting loose associations.  His content of 
thought did not reveal paranoia or hallucinations.  He was 
not suicidal or homicidal.  He was assessed as having 
psychotic disorder NOS (mild thought process disorder) due to 
Huntington disease, PTSD, and substance abuse in remission.  
He was assigned a GAF of 65 and the examiner stated that the 
veteran chose not to work.  The examiner said that the 
veteran was doing well with his ex-wife and stepson, but was 
mostly socially isolated due in part to his PTSD.  He 
described the veteran as socially avoidant who also had 
arousal symptoms in the form of poor sleep, irritability, 
startle reaction, vigilance and poor concentration.  

The December 2001 examiner issued an addendum in February 
2002 reiterating his opinion that the veteran was able to 
work, but chose not to.  He assigned the veteran a GAF of 65 
due to PTSD.

In March 2002, the RO granted service connection for PTSD and 
assigned a 30 percent rating effective the date of the 
veteran's July 2001 claim.

In an April 2002 letter from the Vet Center, the veteran's 
readjustment counselor said that he first saw the veteran in 
June 2001 and that testing (the Mississippi Scale for Combat 
Related PTSD and Trauma Exposure Scale) "clearly indicates 
that [the veteran] suffers from symptoms relating to PTSD."  
He said that the veteran had a full range of symptoms 
associated with PTSD to include intrusive imagery, intrusive 
thoughts, nightmares, hyper-vigilance, sleep disturbance, 
uncontrolled anger, emotional numbing, major difficulties in 
trust and intimacy, as well as an inability to establish 
close meaningful relationships.  He also said that the 
veteran's difficulty in socializing in a public or work 
environment made him unable to find or maintain steady 
employment.  

The veteran was seen at a VA outpatient clinic for his PTSD 
in April 2002.  He was accompanied by his ex wife to whom he 
remained close to.  He was being seen at the suggestion of 
his counselor because of increased irritability and 
avoidance.  The veteran reported getting 7 hours of good 
quality sleep at night.  He reported a normal energy level 
and concentration.  His interest in activities was normal to 
low.  On a scale of 1 to 10 for anxiety and nervousness, 10 
being the worst, he rated himself at a 6 for the past week.  
Regarding his mood, he rated himself at a 4.  He had no 
suicidal ideation and denied homicidal ideation.  He had no 
hallucinations or symptoms of psychosis.  On examination the 
veteran was well groomed, polite, and tense.  His affect was 
blunted and his mood was euthymic (more tense).  He had 
normal speech and no thought disorder.  His insight was good 
to fair, and his judgement was good.  He was assessed as 
having PTSD (increase anger, avoidance and isolation) and 
depression slightly worse.  Response to medication was fair 
to good.  He was assigned a GAF of 45.  

In an April 2002 statement, the veteran's ex-wife said that 
the veteran was incapable of dealing with any type of job.  

The RO continued the veteran's 30 percent evaluation for his 
PTSD in a June 2002 rating decision.

The veteran's readjustment counselor at the Vet Center 
submitted a letter to VA in August 2002 disagreeing with the 
GAF of 65 that the VA examiner assigned the veteran in 
December 2001.  He opined that based on his ongoing 
evaluation of the veteran through weekly treatment sessions, 
the veteran was unemployable and his current GAF was 35.  He 
said that the VA examiner's statement that the veteran was 
fired from his job at an electric company was not true and, 
in fact, the veteran quit due to his inability to cope with 
this highly stressful job.  He explained that the reason the 
veteran was able to maintain employment with that company for 
25 years was because of the independence that came with the 
job.  He also stated that the veteran's alcohol and 
Huntington's disease may have agitated his PTSD.  

The veteran was seen at a VA outpatient clinic in September 
2002 to establish primary care.  The outpatient record notes 
that the veteran had been diagnosed as having Huntington's 
about six to eight months earlier, but had had symptoms for 
years.  His mother and brother reportedly died with the 
disease.  Symptoms included speech and balance problems and 
involuntary movements.  The veteran reported that his PTSD 
symptoms were stable and he was happy with treatment in the 
mental health clinic.  His assessment included Huntington's 
and PTSD, both stable.

Neurologist Steven M. Hersch, M.D., PH.D. from Massachusetts 
General Hospital stated in a March 2003 letter that he had 
reviewed the veteran's records and had no reason to doubt the 
veteran's diagnosis of Huntington's disease.  He said that 
symptoms of this disease included cognitive, emotional and 
behavioral disturbance that included dementia, depression, 
psychosis, irritability and emotional dyscontrol.  He went on 
to state that more severe life stresses, such as PTSD or 
substance abuse in the veteran's case, greatly complicated 
and accelerated the progression of Huntington's Disease, 
drastically reduced function, and increased care needs.  He 
said that the veteran has had to curtail many of his normal 
activities at work and at home because he was no longer able 
to perform them and that the functional losses were 
irreversible.  He said as a result of this disorder, the 
veteran was totally and permanently disabled.

In a May 2003 letter, neurologist Stephen G. Vincent, M.D., 
said that he had been treating the veteran since July 2001 
and that the veteran's PTSD and nonservice-connected 
Huntington's Disease were unfortunately linked.  He said that 
the stress of the veteran's PTSD was going to affect and 
worsen the symptoms of Huntington's disease.  He added that 
it was impossible to separate the two disabilities.  

VA outpatient records in the early 2000s show that the 
veteran had been seen in the mental health clinic for 
medication management.  His active problems included PTSD and 
Huntington's Chorea.  GAF's varied from 45 in April 2002, 50 
in July 2002, 30 in May 2003, and 40 in February 2004.  A 
March 2004 VA progress note shows that the veteran's ex-wife 
called the VA medical facility to report that the veteran's 
anger was worse and that he was flattening tires and having 
problems with his neighbors.  

A February 2004 VA outpatient record shows that the veteran 
had 7-8 hours of quality sleep a night and had a normal to 
low energy level.  His anger and irritability were occasional 
to frequent, and the intensity was moderately irritable.  His 
anxiety and nervousness the prior week was a 6 on a scale of 
1 to 10, and his mood was also a 6.  He had no suicidal or 
homicidal ideation.  He had no hallucinations or symptoms of 
psychosis with his current medications.  On examination the 
veteran was neatly groomed and behaving in an appropriate 
manner.  His mood was mildly depressed and his affect was 
blunted.  He had difficulty communicating because of his 
Huntington's.  He had no thought disorder or psychosis and he 
was oriented times three.  A deficit was noted in his 
cognition and he had fair insight and judgment.  He was 
assessed as having PTSD -slightly less angry, and depression 
NOS - slightly improved.  He was assigned a GAF of 40.  

On file is an advisory opinion dated in April 2004 from the 
Director of VA's Compensation and Pension Service.  In this 
letter, the Director pointed out those psychiatric symptoms 
could be found in both Huntington's Chorea and PTSD and that 
symptoms found in both diseases included panic and depression 
with hostility and irritability, impaired judgment and memory 
and flat affect.  He said that in late-onset Huntington's 
Chorea as in the veteran's case, the most prevalent symptoms 
were due to depression.  He said that memory and reasoning 
and problem-solving skills remained sharp until later in the 
course of the disease.  He recommended that the veteran be 
scheduled for VA psychiatric and neurologic examinations in 
order to try to separate his Huntington's Chorea symptoms 
from his PTSD symptoms.  

The record shows that the veteran was scheduled for VA 
psychiatric and neurologic examinations in August 2004, but 
failed to report to these examinations.  

In written argument in November 2005, the veteran's 
representative argued that the opinion from the veteran's 
treating readjustment counselor should be given just as much 
weight as the VA examiner's opinion in December 2001.

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service- connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
found that there is a distinction between a claim based on 
the veteran's disagreement with the initial rating (a claim 
for an original rating) and a claim for an increased rating.  
The Court also indicated that in the case of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As the veteran's claims for increase arise from 
disagreement with the rating assigned following the original 
claim for service connection, consideration has been given to 
the question of whether the application of "staged ratings" 
as enunciated by the Court in Fenderson, would be 
appropriate.

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

Evaluating the veteran's service-connected PTSD in this case 
is complicated by his nonservice-connected Huntington's 
Disease.  The law provides that if VA cannot differentiate 
the extent of symptoms that are attributable to the condition 
at issue (which, here, is the veteran's service-connected 
PTSD), from those that are not (his nonservice-connected 
Huntington's Disease), then VA effectively must presume that 
all of the symptoms are at least partially attributable to 
service-related causes.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  

Although additional medical information may have been 
forthcoming regarding differentiating the veteran's PTSD 
symptoms from his Huntington's Disease symptoms had the 
veteran attended the scheduled VA examinations in August 
2004, the evidence presently of record, which the Board must 
rely on, shows that the psychiatric symptoms cannot be 
separated.  See 38 C.F.R. § 3.655.  In this regard, private 
physician Stephen Vincent, M.D., opined in May 2003 that it 
was impossible to separate the veteran's Huntington's disease 
from his PTSD.  Also, the VA Director of Compensation and 
Pension stated in April 2004 that the two disabilities have 
some identical psychiatric symptoms.  He described these 
symptoms as including panic and depression with hostility and 
irritability, impaired judgement and memory, and flat affect.  
Accordingly, the Board will recognize any additional 
psychiatric disability, as opposed to neurologic disability, 
as being part of the service connected PTSD.

By comparing the pertinent medical evidence in the instant 
case to VA's criteria for rating mental disorders, the Board 
finds that the veteran's disability more closely approximates 
the criteria for a 70 percent rating, even though the veteran 
does not meet all of the criteria for a 70 percent rating.  
In this regard, it must be keep in mind that it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.

Specifically, while there is no evidence of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, or speech intermittently illogical, obscure or 
irrelevant, the veteran does have depression that affects his 
ability to function independently.  In this respect, his mood 
was described on a number of VA outpatient records from 2002 
to 2004 as "depressed," and a May 2003 outpatient record 
indicates that the veteran's depression "greatly 
increased."  In addition, the veteran's ex-wife stated in an 
April 2002 statement that the veteran would isolate himself 
for days because of his depression.  The veteran also has 
impaired impulse control in the sense that he angers easily.  
In this regard, VA outpatient records dated from 2002 to 2004 
note that the veteran's mood was "irritable and angry," and 
his readjustment counselor noted "uncontrolled anger" as a 
symptom of the veteran's PTSD.  In fact, a May 2003 VA 
outpatient record reflects a long-term goal for the veteran 
of "decreasing the intensity and frequency of angry 
feelings."  Moreover, according to a March 2004 VA progress 
note, the veteran's ex-wife called the VA medical facility to 
report that the veteran's anger was worse and that he was 
flattening tires and having problems with his neighbors.  

While the veteran does not have spatial disorientation or 
neglect of personal appearance and hygiene, he does have 
difficulty in adapting to stressful circumstances as is 
evident by his readjustment counselor's report that the 
veteran quit his job of 25 years due to his inability to deal 
with the stress of the job.  There is also Dr. Hersch's March 
2003 statement that even mild life stresses generally were 
difficult to compensate for and frequently lead to overall 
clinical worsening.  Regarding the veteran's ability to 
maintain and establish effective relationships, the medical 
records show that despite the fact that the veteran was able 
to maintain a close relationship with his ex-wife who was his 
main caregiver, he was primarily socially isolated.  

For the foregoing reasons, the preponderance of the evidence 
favors supporting an increased rating, to 70 percent, for the 
veteran's service-connected PTSD.

Consideration of a total, 100 percent, schedular rating for 
the veteran's PTSD has been considered from the date of the 
grant of service connection.  However, the veteran's actual 
symptoms as described in the evidence above do not meet the 
criteria for a 100 percent rating.  That is, the evidence 
does not show that the veteran has any of the symptoms listed 
under the criteria for a 100 percent rating for total 
occupational and social impairment.  Specifically, the 
evidence consistently shows that the veteran does not have 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior or persistent danger of hurting self or others.  
Moreover, there is no indication of his being intermittently 
unable to perform activities of daily living (including 
maintaining personal hygiene), disoriented to time or place, 
or memory loss to the degree of forgetting names of close 
relatives, own occupation or own name.

With respect to Dr. Hersch's March 2003 opinion that the 
veteran is totally and permanently disabled, the symptoms he 
listed primarily pertain to the neurological aspect of the 
veteran's Huntington's Disease as opposed to the psychiatric 
symptoms.  In this regard, Dr. Hersch noted that the veteran 
was moderately affected with disordered eye movements, slow 
and uncoordinated fine hand movements, generalized 
involuntary movements (chorea), mild dysarthria, some gait 
instability, cognitive slowing and emotional dyscontrol.  He 
added that these functional losses were irreversible and as a 
result of this disorder, the veteran was totally and 
permanently disabled.  These symptoms are not reflective of 
the psychiatric criteria for a 100 percent total schedular 
evaluation under 38 C.F.R. § 4.130, Code 9411.    

Furthermore, with respect to Dr. Hersch's opinion that the 
veteran's PTSD "greatly complicat[ed]" and "accelerate[d] 
the progression of Huntington's Disease", it is important to 
keep in mind that the veteran is not currently service 
connected for Huntington's Disease.  Thus, while the Board 
presumes that all of the veteran's psychiatric symptoms are 
at least partially attributable to his service-connected PTSD 
based on the inability of the medical providers of record to 
separate the psychiatric symptoms of the two disabilities, 
see Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
consideration cannot likewise be given to the neurological 
aspect of the veteran's Huntington's Disease.  With that 
said, the veteran is free to file a service connection claim 
for Huntington's Disease.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (holding that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability).  

Various GAF scores have been provided in this case ranging 
from 30 to 65.  Such scores are reflective of very severe to 
mild symptoms.  The GAF of 65 was rendered by the December 
2001 VA examiner who based this score solely on the veteran's 
PTSD.  However, the veteran's readjustment counselor from the 
Vet Center strongly disagreed with this score and opined 
instead in August 2002 that the veteran's GAF was 35.  In 
view of the conflicting GAF scores and uncertainty regarding 
the basis of most of these scores, greater weight in 
assessing the veteran's psychiatric disability picture was 
given to the actual examination findings and physician 
assessments.  As such, the Board finds that the veteran's 
overall psychiatric disability picture does not reflect 
totally disabling symptoms or overall total occupational and 
social impairment.

Additionally, in the absence of evidence of marked 
interference with employment due to the veteran's psychiatric 
disability, repeated hospitalization, or evidence that the 
disability is otherwise so exceptional or unusual as to 
render application of the regular schedular standards 
impractical, the Board is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of more than a 70 percent rating 
on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 70 percent, but no higher, for PTSD for 
the period from July 23, 2001, is granted; subject to the law 
and regulations governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


